Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 8/31/2021 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, that the response of 8/31/2021 be considered. 

Claim status
Applicant has amended Claims 31, 46, and 49, and added new claims, Claims 62-72.  
Claims 57-58 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 31, 46-56, and 60-72 are under consideration. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 46-56, and 60-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claims 31, 71 and 72, the phrase "at least about", which renders the claims indefinite because the claimed range of the specific inhibition that is covered by the term “about”. There is nothing in the specification, prosecution or prior art to provide any indication as to the claimed range, thereby rendering the scope of the claim(s) unascertainable.  Dependent claim 46-56, 60-70 are included in the basis of this rejection because they do not clarify the claimed range of inhibition. See MPEP § 2173.05(b), III.A.

	

Withdrawn 35 USC § 112(d) 
The prior rejection of Claim 61 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s amendments of Claim 1 to no longer limit glycosylated proteins. 


Withdrawn 35 USC § 103 
The prior rejection of Claims 31, 46-47, 53-54 and 61 under 35 U.S.C. 103 as being unpatentable over Farooqui et al., (US 6,942,972, patented 9/13/2005, prior art of record), in view of Rajur et al., (Bioconjugate Chem, 1997, 8:935-940, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 31 to limit the density of the polynucleotides on the surface of the protein to at least 7 pmol/cm2, which is a limitation neither Farooqui nor Rajur teach.

The prior rejection of Claims 48-49, and 55 under 35 U.S.C. 103 as being unpatentable over Farooqui et al., (US 6,942,972, patented 9/13/2005), in view of Rajur et al., (Bioconjugate Chem, 1997, 8:935-940), as applied to claims 31 and 53, in further view of Mirkin et al., (US2012/0288935, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 31

The prior rejection of Claims 50-52 and 60 under 35 U.S.C. 103 as being unpatentable over Farooqui et al., (US 6,942,972, patented 9/13/2005), in view of Rajur et al., (Bioconjugate Chem, 1997, 8:935-940), and Mirkin et al., (US2012/0288935) as applied to claims 31, 53, and 55, in further view of Poussin et al., (OncoImmun, 2013, 12:1-9, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 31

The prior rejection of Claims 56 under 35 U.S.C. 103 as being unpatentable over Farooqui et al., (US 6,942,972, patented 9/13/2005), in view of Rajur et al., (Bioconjugate Chem, 1997, 8:935-940) and Mirkin et al., (US2012/0288935, prior art of record), as applied to claims 31, 53, and 55, in further view of KeraFast (2012, Technical Note, pgs. 1-2, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 31


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31, 46-51, 53-54, and 61-71 are rejected under 35 U.S.C. 103 as being unpatentable over Mirkin et al., (US2009/0209629, filed 6/08/2006, published 8/20/2009, see IDS filed 3/05/2020), in view of Farooqui et al., (US 6,942,972, patented 9/13/2005, prior art of record) 

In regard to claims 31 and 71, Mirkin (2009) teaches a method of inhibiting expression of a gene product by a target polynucleotide comprising contacting the target polynucleotide with nanoparticles comprising a shell of a plurality of polynucleotides attached to the surface of the nanoparticle (Abstract, [0005, 0012, 0044, 0049, 0115], see claim 1 of Mirkin, 2009).

In regard to the functionality of the polynucleotides as per claims 31 and 71, Mirkin (2009) teaches that at least one of the plurality of polypeptides is capable of inhibiting the target gene by about 10% ([0016, 0119], see claim 47 of Mirkin, 2009).
In regard to surface density of the polynucleotides as per claim 31, Mirkin reduces to practice a nanoparticle with a surface density of polynucleotides of approximately 14 pmol/cm2 [0127], but generally teaches that density of polynucleotides is at least 10 pmol/cm2 [0042, 0082] see claim 49 of Mirkin, 2009). 
However in regard to claims 31 and 71, although Mirkin teaches the nanoparticle can be based on a single protein [0030, 0047, 0134], they are silent with respect to the nanoparticle based on the single protein of beta-galactosidase.
Farooqui teaches a method of targeting a gene comprising a single protein conjugated to a complementary oligonucleotide (Abstract). Specifically in regard to the methods of claims 31, 61 and 71, Farooqui teaches the oligonucleotides are directly conjugated to a single protein of beta-galactosidase (col 4, lines 4-6, lines 49-52, col 8, lines 39-40, see also claim 51 of Farooqui). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of inhibiting a target gene comprising a core-shell protein nanoparticle comprising a plurality of covalently attached polynucleotides as suggested by Mirkin (2009) and substitute beta-galactosidase as the single protein as taught by Farooqui with a reasonable expectation of success. The ordinary skilled 
In regard to claim 46, as stated supra, the protein exhibits catalytic activity to act as a reporter (col 8, 4th para.).
In regard to claim 47, Mirkin (2009) teaches the plurality of polynucleotides are the same [0010, 0058, 0087].
In regard to claim 48, Mirkin (2009) teaches the plurality of polynucleotides are the different in order to target different genes or different locations on the same gene [0011, 0058, 0087], see claims 30 and 31 of Mirkin (2009).
In regard to claims 49 and 65-66, as stated supra, Mirkin (2009) teaches that density of polynucleotides is at least 10 pmol/cm2. 
In regard to claims 50 and 51, Mirkin (2009) teaches that an additional agent is chemically conjugated to the oligonucleotide, such as lipid agent to improve uptake or peptide based targeting agent [0108-0110].
In regard to claims 53-54, as stated supra, Farooqui teaches the covalent attachment oligonucleotides to the beta-galactosidase protein, which Farooqui teaches occurs through a chemical reaction with the free amino groups of the polypeptide including lysines (col 6, col 7, lines 32-38, but see also Fig.1).
In regard to claims 62 and 64, as stated supra, Mirkin (2009) reduces to practice a nanoparticle with a surface density of polynucleotides of approximately 14 pmol/cm2, and since Mirkin (2009) teaches that 30 pmol/cm2 is approximately 100 strands of DNA 
In regard to claims 63, Mirkin (2009) generally teaches that density of polynucleotides is between 10 to 50 pmol/cm2 [0082] see claim 49 of Mirkin, 2009), and preferably not more than about 35-40 pmol/cm2 [0042], which is a range that encompasses 18-21 pmol/cm2 and it would have been obvious to one of ordinary skill in the art to substitute a surface density of 18-21 pmol/cm2. As stated supra, Mirkin (2009) teaches that 30 pmol/cm2 is approximately 100 strands of DNA [0150], thus the density range taught by Mirkin (2009) encompasses the claimed range of 60-70 polynucleotides per nanoparticle. Notably, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
In regard to claim 67, as stated supra, Mirkin (2009) reduces to practice a nanoparticle with a surface density of polynucleotides of approximately 14 pmol/cm2, which is about 15 pmol/cm2 and it would have been obvious to one of ordinary skill in the art to substitute a surface density of 15 pmol/cm2. MPEP 2144.05(I) states “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  
In regard to claims 68-70, as stated supra, Mirkin (2009) generally teaches that density of polynucleotides is between 10 to 35 pmol/cm2, which is a range that encompasses 20-30 pmol/cm2 and it would have been obvious to one of ordinary skill in the art to substitute a surface density of 20-30 pmol/cm2. As stated supra, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/31/2021 are acknowledged.
First, Applicant argues that instant claims require a core-shell nanoparticle have a shell comprising a plurality of polynucleotides with a surface density of at least 7 pmol/cm2. 
Second, Applicant argues that Farooqui is silent to a shell of polynucleotides as claimed, and that Farooqui is silent to a protein structure to enhance cellular uptake. 
Third, Applicant argues that there is no motivation to combine the shell of polynucleotides as taught by Mirkin with the proteins of Farooqui, as Farooqui is not directed to the uptake.
Applicant's arguments have been fully considered and they are found partially persuasive in for far than the obviousness type rejections over Farooqui have been withdrawn. However, Farooqui has been reapplied over Mirkin (2009), who teaches it 
 In response to Applicant's other arguments directed to Farooqui or Mirkin (2012), a 35 U.S.C. § 103(a) based test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In instant case, the primary reference of Mirkin (2009) teaches a core-shell nanoparticle comprising a plurality of polynucleotides at a density of at least 7 pmol/cm2, wherein the nanoparticle can be protein, while the secondary reference of Farooqui teaches a composition for targeting a gene of interest with oligonucleotides covalently attached to a protein such as an enzyme like beta-galactosidase would have been predictably obvious to one of ordinary skill in order to monitor and track the locations of the nanoparticles.

Claims 50-52, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Mirkin et al., (US2009/0209629, filed 6/08/2006, published 8/20/2009, see IDS filed 3/05/2020), in view of Farooqui et al., (US 6,942,972, patented 9/13/2005, prior art of record), as applied to claim 31, in further view Mirkin et al., (US2012/0288935, prior art of record)


In regard to claims 50-52, and 60, although Mirkin (2009) teaches that the nanoparticles can further comprise additional therapeutic agents, which include DNA [0043], and much of Mirkin (2009) is directed to the use of anti-sense DNA (i.e., ASODNs, see Abstract, Examples, etc.), they are silent with respect to an additional therapeutic antisense-DNA oligonucleotide non-covalently associated with the plurality of polynucleotides.
Mirkin (2012), same inventor of Mirkin (2009), teaches a method of inhibiting expression of a gene comprising a core-shell nanoparticle, wherein the shell comprises a plurality of polynucleotides (Summary).
In regard to claims 50-52 and 60, Mirkin (2012) teaches that the nanoparticles further comprise therapeutic agents such as oligonucleotides that are non-covalently associated with polynucleotides of the nanoparticle [0040, 0064]. Specifically, in regard to claim 60, Mirkin (2012) teaches that oligonucleotides associated with the nanoparticles include antisense oligonucleotides that are capable of inhibiting a target gene [0055].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method for inhibiting a gene comprising a core-shell protein nanoparticle further comprising an associated therapeutic DNA as suggested by Mirkin (2009) and Farooqui, and substitute a non-covalently associated antisense DNA as taught by Mirkin (2012) with a reasonable expectation of success. The ordinary skilled 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/31/2021 are acknowledged and have been addressed supra.


Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Mirkin et al., (US2009/0209629, filed 6/08/2006, published 8/20/2009, see IDS filed 3/05/2020), in view of Farooqui et al., (US 6,942,972, patented 9/13/2005, prior art of record), as applied to claims 31 and 53, in further view Mirkin et al., (US2012/0288935, prior art of record)

As stated supra, Mirkin (2009) and Farooqui suggest a method of inhibiting a target gene comprising  a nanoparticle comprising a single protein core covalently attached by amino groups to a plurality of polynucleotides.
However, Mirkin (2009) et al. silent with respect to using click chemistry to conjugate the plurality of polynucleotides to the protein nanoparticle.

In regard to claim 55, Mirkin (2012) teaches the click chemistry to conjugate the polynucleotide to the nanoparticle is via a triazole linkage formed by the reaction of an azide moiety attached to the surface amino group of the nanoparticle and an alkyne functional group on the polynucleotide [0011-0012, 0019].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method for inhibiting a gene comprising a core-shell protein nanoparticle comprising covalently attached polynucleotides as suggested by Mirkin (2009) and Farooqui, and substitute covalently attach the plurality of polynucleotides to the amino groups of the protein nanoparticle via click chemistry as taught by Mirkin (2012) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Mirkin (2012) because click chemistry conjugation is a facile method of conjugation for oligonucleotides that is particularly attractive because of its bioorthogonality and high heat of formation, which can promote a high density of polynucleotides being conjugated [0019]. Furthermore, Mirkin (2012) teaches that the taught click chemistry and improves cellular uptake of the nanoparticle complex [0019, 0089].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/31/2021 are acknowledged and have been addressed supra.

Claims 56 is rejected under 35 U.S.C. 103 as being unpatentable over Mirkin et al., (US2009/0209629, filed 6/08/2006, published 8/20/2009, see IDS filed 3/05/2020), in view of Farooqui et al., (US 6,942,972, patented 9/13/2005, prior art of record) and Mirkin et al., (US2012/0288935, prior art of record), as applied to claims 31, 53, and 55, in further view of KeraFast (2012, Technical Note, pgs. 1-2, prior art of record).

As stated supra, Mirkin et al. suggest a method of inhibiting a target gene comprising a nanoparticle comprising a single protein core covalently attached to a plurality of polynucleotides through azide-alkyne click chemistry.
However, Mirkin et al. are silent with respect to a linkage of formula II.
[AltContent: textbox ([img-media_image1.png])]In regard to claim 56, KeraFast teaches a click chemistry method for ligating the free amino of a protein with another molecule via a dibenzocyclooctyne (DBCO) group according to formula II, wherein L is –C(O)-C3 and L2 is a C3 alkylene (see Fig. 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method for inhibiting a gene comprising a core-shell protein nanoparticle comprising an inhibitory nucleic acid covalently attached via azide-alkyne click chemistry as suggested by Product Features and Benefits).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/31/2021 are acknowledged and have been addressed supra.


Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Mirkin et al., (US2009/0209629, filed 6/08/2006, published 8/20/2009, see IDS filed 3/05/2020), in view of Ming et al., (Biomaterials, 2013, 34:1-122, published on-line 7/19/2013, prior art of record)

Mirkin (2009) teaches a method of inhibiting expression of a gene product by a target polynucleotide comprising contacting the target polynucleotide with nanoparticles comprising a shell of a plurality of polynucleotides attached to the surface of the nanoparticle (Abstract, [0005, 0012, 0044, 0049, 0115], see claim 1 of Mirkin, 2009).

In regard to the functionality of the polynucleotides, Mirkin (2009) teaches that at least one of the plurality of polypeptides is capable of inhibiting the target gene by about 10% [0016, 0119], see claim 47 of Mirkin, 2009)
Finally, in regard to the type of nanoparticle, Mirkin (2009) discloses nanoparticle based on the single protein of albumin [0030, 0047, 0134]. 
However, Mirkin (2009) is silent to a method for inhibiting expression of a target gene comprising the single protein of albumin entirely covered with a plurality of polynucleotides.
In regard to instant claim, Ming teaches methods of inhibiting the expression of gene products comprising core-shell albumin nanoparticles (Abstract). Specifically, Ming teaches the single protein of albumin covered by a shell of splice-switching oligonucleotides (SSOs) with a RGD targeting sequence, which are covalently and directly attached to the albumin surface by a disulfide bond (p. 3, Materials & Methods, see excerpt of Fig. 1 below).

    PNG
    media_image2.png
    402
    1045
    media_image2.png
    Greyscale

st para.). Although, this is not completely covered (i.e., 18 out of 18 surface amino acid groups modified), Ming teaches this is a loading efficiency is a results effective variable to be optimized compared to similar nanoparticles for polynucleotide delivery (p. 11, Conclusion, 1st para.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method for inhibiting a target gene comprising a core-shell albumin nanoparticle comprising a plurality of covalently attached polynucleotides as taught by Mirkin (2009) and to completely cover the albumin nanoparticle with a reasonable expectation of success. First, in regard to choosing a nanoparticle based on the single protein of albumin, the ordinary skilled artisan would have been motivated to do so not only because it is suggested by Mirkin (2009), but also because Ming teaches that albumin based nanoparticles are non-toxic with a superior safety profile for clinical applications and are of an appropriate size so as to avoid clearance by renal filtration in vivo (p. 9, 2nd para. to 4th para.). Second, in regard to completely covering the albumin nanoparticle with polynucleotides, as stated supra, Ming teaches that loading efficiency is a results effective variable that is to be optimized to approach 100% (i.e., all 18 out 18 of the sites on albumin would be modified). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to completely cover the albumin nanoparticle with polynucleotides, since it has been held that discovering an optimum value (i.e., 100%) of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/31/2021 are acknowledged and have been addressed supra.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARTHUR S LEONARD/Examiner, Art Unit 1633